Citation Nr: 0708362	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  04-04 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material has been submitted sufficient to 
reopen a service connection claim for umbilical hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 17, 1972 to 
September 11, 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On review, the Board finds that further development is 
necessary prior to analyzing the appellant's new and material 
claim.  

In November 2002, the appellant submitted a claim seeking to 
reopen a service connection claim for umbilical hernia, last 
denied in April 1981, on the basis that there was no evidence 
showing that the appellant's pre-existing hernia was 
aggravated during his military service.

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (Court) issued a decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established 
additional requirements with respect to the content of VA 
notice for claims to reopen.  The Court held that the VCAA 
requires VA to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence and information would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  The Court further held that the failure to 
provide notice of what constitutes material evidence in this 
context would generally be the type of error that has the 
natural effect of producing prejudice because it would 
constitute a failure to provide a claimant notice of a key 
element of what it takes to substantiate a claim to reopen.

Collectively, VCAA letters dated in November 2002, February 
2003, and April 2003, as well as a January 2004 statement of 
the case (SOC) discuss the elements necessary to substantiate 
the appellant's underlying service connection claim, and the 
basis for the prior denial.  However, in the discussion 
portion of the January 2004 SOC, the RO provided the 
appellant with a new and material standard that does not 
apply to the case, see 66 Fed. Reg. 45620 (August 29, 2001).  
Thus, the veteran has not been provided notice that satisfies 
the new requirements set forth in Kent.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) that (1) notifies the appellant 
of the evidence and information necessary 
to reopen the service connection claim 
for umbilical hernia; (2) notifies the 
appellant what elements required to 
establish service connection that were 
found insufficient in the previous 
denial; and (3) notifies the appellant of 
what specific evidence would be required 
to substantiate the element or elements 
needed to grant the appellant's service 
connection claim (i.e., evidence that 
pre-existing hernia was aggravated during 
service).  The notification letter should 
also provide the current definition of 
"new" and "material" evidence, and 
advise the appellant of the evidence and 
information that is necessary to 
establish entitlement to his underlying 
service connection claim.

2.  Upon completion of the above 
requested development, the RO should 
readjudicate the new and material issue 
currently on appeal.  All applicable laws 
and regulations should be considered.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



